Citation Nr: 1135857	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  03-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.  The Veteran died in March 2001.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal was remanded by the Board in February 2005 to comply with the notice provisions of the Veterans Claims Assistance Act (VCAA), in August 2006 for VA outpatient clinic records, and in April 2009 for review of additional evidence by the RO in the first instance.  In September 2010, the Board denied claims for entitlement to DIC under 38 U.S.C.A. § 1318 and entitlement to service connection for the cause of the Veteran's death.  

Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in May 2011, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  The Board observes that appellant abandoned her appeal with regard to the issue of entitlement to DIC under 38 U.S.C.A. § 1318.  Therefore, the Board will only address the issue of entitlement to service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appeal has been obtained.

2.  The Veteran's death certificate shows he died in March 2001 with the immediate cause of death of acute myocardial infarction with an interval between onset and death of several hours with underlying causes of poorly-controlled diabetes mellitus type II with an interval of seven years and chronic obstructive lung disease.  A significant condition contributing to his cause of death was peripheral vascular disease.  

3.  At the time of the Veteran's death, service-connection had been established for post traumatic stress disorder (PTSD), bilateral hearing loss, right foot cold injury, left foot cold injury, and tinnitus.

4.  PTSD has been shown to be a principal cause of the Veteran's death.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection for the cause of the Veteran's death on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).



LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is warranted.  As reflected above, the certificate of death indicates that the Veteran died in March 2001.  His death certificate indicates that his immediate cause of death was acute myocardial infarction with an interval between onset and death of several hours with underlying causes of poorly-controlled diabetes mellitus type II with an interval of seven years and chronic obstructive lung disease.  A significant condition contributing to his cause of death was peripheral vascular disease.  At the time of his death, the Veteran was service-connected for PTSD, bilateral hearing loss, right foot cold injury, left foot cold injury, and tinnitus.  

The appellant contends that the Veteran's PTSD and cold injuries to his right and left foot contributed to his death.  Specifically, she contended that after the Veteran's diagnosis of PTSD in 1997 he experienced flashbacks and difficulty sleeping.  She asserted that he was so depressed that he did not properly care for himself, to include exercise and monitoring his medication.  A December 2008 informal hearing presentation stated that the failure of the Veteran to eat right or monitor his medical conditions because of his service-connected PTSD led to an aggravation of his nonservice-connected diabetes mellitus, which in turn contributed to the acute myocardial infarction.  

In October 2005, an IME opinion was obtained.  The examiner opined that it cannot be stated with at least 50 percent certainty that the Veteran's PTSD caused his myocardial infarction, diabetes mellitus, COPD, or chronic peripheral vascular disease.  The examiner noted that the Veteran had multiple risk factors for CAD including male gender, age, obesity, smoking history, and diabetes that were much more likely to contribute to his myocardial infarction than his PTSD.  PTSD is not a recognized risk factor for myocardial infarction though there is ongoing researching attempting to link mental disorders with cardiovascular disease.  In regard to whether PTSD caused diabetes, the examiner stated that the occurrence of diabetes is related to genetic and environmental factors, most notably obesity in the Veteran's case.  The examiner was unaware of a link between PTSD and diabetes mellitus.  The examiner noted that there is no known association between PTSD and COPD or peripheral vascular disease.  

The examiner also opined that it cannot be stated with at least 50 percent certainty that the Veteran's cold injuries of the feet caused his myocardial infarction, diabetes mellitus, COPD, or chronic peripheral vascular disease.  To the examiner's knowledge, cold injuries have never been causally associated with any of these conditions.

Further, the examiner opined that it cannot be stated with at least 50 percent certainty that the Veteran's PTSD caused an increase in severity of his myocardial infarction, diabetes mellitus, COPD, or chronic peripheral vascular disease.  The Veteran had a history of CAD since the 1980s and with his multiple risk factors it is not surprising that over the course of the next approximately 15 years his disease progressed to the point where he had an acute coronary event.  This would be true regardless of PTSD.  To the examiner's knowledge, there is no evidence in the literature linking PTSD with myocardial infarction.  The examiner added that COPD and peripheral vascular disease are not associated with PTSD.  

With regard to whether PTSD caused an increase in the severity of diabetes mellitus, the examiner commented that PTSD may have increased the severity of his diabetes mellitus through his inability to follow appropriate diabetic care recommendations in the three years prior to his death.  Importantly, the examiner stated that this was entirely conjectural as many patients without PTSD are unable to follow an appropriate regimen of diabetic care as it entails many dramatic lifestyle changes.  The examiner emphasized that diabetes is only one of many factors leading to the Veteran's myocardial infarction.  His CAD was diagnosed in the 1980s and his diabetes was diagnosed in 1994 lending credence to the influence of his other risk factors which are completely unrelated to his PTSD or cold injuries.  Accordingly, the examiner opined that it cannot be stated with 50 percent certainty that the Veteran's cold injuries or PTSD had a causal connection to his death by resulting in debilitating effects and general impairment of heath to an extent that would render him materially less capable of resisting the effects of disease that were the primary causes of his death or by causing severe disability of a progressive and debilitating nature and affecting a vital organ so as to have a material influence in accelerating death.  

Lastly, the examiner opined that it cannot be stated with at least 50 percent certainty that the Veteran's cold injuries caused an increase in severity of his myocardial infarction, diabetes mellitus, COPD, or chronic peripheral vascular disease.  There is no association between cold injuries to the feet and these medical conditions.  Further, the examiner noted that there are also many years separating the injuries and the diagnosis of these conditions making it highly unlikely that there is any connection between them.  

Following the May 2011 Joint Motion, the appellant's attorney obtained a private medical opinion from Dr. K.B.D. in July 2011.  Dr. K.B.D. opined that the Veteran's ischemic heart disease and myocardial infarction secondary to coronary atherosclerosis is related to his PTSD by a reasonable degree of medical probability, exceeding the 50 percent threshold.  He added that the Veteran's PTSD materially and causally contributed to his coronary artery disease, myocardial infarction, and death.  Dr. K.B.D. based his opinion in large part on an article by Joseph A. Boscarino published in 2008.  The article detailed how PTSD is a major risk factor in the development of coronary artery disease and atherosclerosis.  Dr. K.B.D. noted that it has been demonstrated that there is a 2.5 fold to five fold increased risk of myocardial infarction, ventricular fibrillation, and death in subjects with high levels of stress and anxiety.  The Veteran's clinical course conforms with established and definitive and conclusive scientific literature which is summarized in Braunwald's textbook of cardiovascular disease.  

Dr. K.B.D. stated that it is a fact that PTSD and co-existing risk factors are multiplicative rather than additive, and PTSD has been shown by regression analysis to be an independent risk factor for coronary heart disease.  He cited several additional articles indicating that PTSD is a risk factor for cardiovascular disease.  

The Board assigns this opinion probative value.  It is based on a review of the Veteran's pertinent medical history, to include medical records noting the symptomatology of his PTSD.  Dr. K.B.D.'s opinion is supported by several studies indicating an association between PTSD and myocardial infarctions.  Thus, the opinion appears to be well supported by medical research and based on the Veteran's pertinent information.

The Board observes the October 2005 IME comment that PTSD is not a recognized risk factor for myocardial infarction though there is ongoing researching attempting to link mental disorders with cardiovascular disease.  As emphasized in the July 2011 private medical opinion, it appears that since 2005, there have been several studies establishing such a link.  The Court has indicated that when evaluating an opinion, the Board must consider such factors as whether the examiner explained the basis for such an opinion or the basis must be otherwise apparent in the review of the evidence, whether the opinion is based on sufficient facts or data, whether the examiner based the opinion on the limitations of knowledge in the medical community at large, and whether the examiner identified what facts cannot be determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  It appears that the October 2005 examiner based his opinion on the limitations of the medical community at large in 2005 while the July 2011 examiner is basing his opinion on more current research.  Accordingly, the Board affords the July 2011 more probative value than the October 2005 opinion.

In sum, there is competent medical evidence indicating that the Veteran's service-connected PTSD was a principal cause of his death.  In this regard, there is evidence indicating that PTSD led to his myocardial infarction.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


